DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 has an extra period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 12-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parab, Nitin (PG Pub. 2010/0,082,700 A1) [hereafter Parab], and further in view of Patiejunas et al. (PG Pub. 2015/0,161,184 A1) [hereafter Patiejunas].

As per claim 1, Parab teaches:
A method comprising: evaluating operations targeting first storage to identify data operations and metadata operations; (Parab, ¶ [0049-0050], data update commands; updating both file data and file metadata)
executing the metadata operations upon the first storage in parallel with executing the data operations (Parab, ¶ [0049-0050], file data storage and metadata storage operate in parallel to process data update commands)
storing an operation into a queue based upon the operation depending upon prior execution of a pending operation (Parab, ¶ [0049-0050], metadata update queue storing incoming commands and processing in order of receipt)
Parab does not specifically teach:
executing the metadata and the data operation in parallel based upon the metadata operations being non-overlapping with respect to pending operations
executing and replicating the data operations upon the first storage and second storage in parallel
However, Patiejunas in an analogous art teaches:
executing the metadata and the data operation in parallel based upon the metadata operations being non-overlapping with respect to pending operations (Patiejunas, ¶ [0150], non-overlapping metadata processed in parallel)
executing and replicating the data operations upon the first storage and second storage in parallel (Patiejunas, ¶ [0113], replication, ¶ [0158], parallel processing)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Patiejunas into the method of Parab to provide a method of executing the metadata and the data operation in parallel based upon the metadata operations being non-overlapping with respect to pending operations; and executing and replicating the data operations upon the first storage and second storage in parallel.  The modification would be obvious because processing metadata in parallel allows system to more efficiently manage metadata for a storage system to support better durability and reliability of a storage system (Patiejunas, ¶ [0002]).

As per claim 2, the rejection of claim 1 is incorporated and Parab further teaches:
completing the pending operations while the operation is within the queue (Parab, ¶ [0049-0050], metadata update queue storing incoming commands and processing in order of receipt)

As per claim 3, the rejection of claim 1 is incorporated and Parab further teaches:
de-queuing and executing the operation based upon execution of the pending operations completing (Parab, ¶ [0049-0050], metadata update queue processing in order of receipt)

As per claim 9, the rejection of claim 1 is incorporated and Patiejunas further teaches:
identifying operations as non-overlapping operations based upon the operations targeting non-overlapping regions with respect to the pending operations (Patiejunas, ¶ [0150], avoiding overlapping based at least in part on the partitions)

Claims 12-14 are machine readable medium claims corresponding to the method claims 1-3 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1-3 above.

Claim 20 is a device claim corresponding to the method claim 1 and is rejected for the same reasons set forth in connection of the rejection of claim 1 above.

Claim 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parab, Patiejunas, and further in view of OFFICIAL NOTICE.

As per claim 5, the rejection of claim 1 is incorporated:
Parab and Patiejunas do not specifically teach:
replicating the operations to create replicated operations to execute upon the second storage
However, examiner takes OFFICAL NOTICE that:
replicating the operations to create replicated operations to execute upon the second storage is well-known in the art
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate the well-known method of replicating the operations into the combined method of Parab and Patiejunas to provide a method of replicating the operations to create replicated operations to execute upon the second storage.  The modification would be obvious because replicating the operations allows system to reduce the usage of the network bandwidth.

Claim 16 is a machine readable medium claim corresponding to the method claim 5 and is rejected for the same reasons set forth in connection of the rejection of claim 5 above.

Allowable Subject Matter
Claims 4, 6-8, 10-11, 15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. 10,318,491 B1 discloses a storage system processing object data and metadata in parallel to/from multiple storage devices.
US Pat. 9,047,189 B1 discloses generating metadata for a data and sending them to be stored at a storage system in parallel.
PG Pub. 2014/0,214,772 A1 discloses mirroring data and metadata sets to a remote storage in parallel.
PG Pub. 2013/0,073,519 A1 teaches a storage system capable of logically replicating data and separating data stream from metadata stream.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        May 6, 2021